Exhibit 10.13

 

November 14, 2007

 

Prospect Acquisition Corp.

695 East Main Street

Stamford, Connecticut  06901

 

Re: Initial Public Offering of Prospect Acquisition Corp.

 

Ladies and Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Prospect
Acquisition Corp., a Delaware corporation (the “Company”), and Citigroup Global
Markets Inc., as representative of the underwriters named therein (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each Unit composed of one share of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), and
one warrant, which is exercisable for one share of Common Stock (the
“Warrants”). Certain capitalized terms used herein are defined in paragraph 3
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree with the Company as follows:

 

1.        The undersigned agree that from the effective date of the Registration
Statement on Form S-1 filed by the Company in connection with the IPO until the
earlier of (i) the consummation of an Initial Business Combination or (ii) 24
months from the date of the final prospectus relating to the IPO, the Company
shall have the right of first review (the “Right of First Review”) with respect
to business combination opportunities of the undersigned, and companies or other
entities which the undersigned manage or control, in the financial services
sector or a related business with an enterprise value of $195 million or more.
The undersigned will first offer, and will cause such companies or other
entities under their management or control to first offer, any such business
combination opportunity to the Company. The undersigned will not, and will cause
each company or other entity under their management or control not to, pursue
such business combination opportunity unless and until a majority of the
Company’s disinterested directors has determined for any reason that the Company
will not pursue such opportunity.

 

2.        Each of the undersigned has the full right and power, without
violating any agreement by which he or it is bound, to enter into this letter
agreement.

 

3.        As used herein, (i) “Initial Business Combination” shall mean the
acquisition through a merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or other similar business combination, of one or more
businesses or assets in connection with which the Company will require that
(a) a majority of the shares of Common Stock voted by the Public Stockholders
are voted in favor of such acquisition, (b) holders of a majority of the
outstanding

 

--------------------------------------------------------------------------------


 

shares of Common Stock approve an amendment to the Company’s certificate of
incorporation to provide for the Company’s perpetual existence and (c) Public
Stockholders owning no more than 30% (minus one share) of the IPO Shares
exercise their conversion rights; (ii) “IPO Shares” shall mean the shares of
Common Stock underlying the Units issued in the IPO; and (iii) “Public
Stockholders” shall mean purchasers of Common Stock in the IPO or in the
secondary market, including any of the Company’s officers or directors or their
affiliates, including the undersigned, to the extent that they purchase or
acquire Common Stock in the IPO or the secondary market.

 

4.        Each of the undersigned acknowledges and understands that the Company
and the Underwriters will rely upon the agreements, representations and
warranties set forth herein in proceeding with the IPO. Nothing contained herein
shall be deemed to render the Underwriters a representative of, or a fiduciary
with respect to, the Company, its stockholders, or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

5.        This letter agreement shall be binding on the undersigned and their
successors and assigns. This letter agreement shall terminate on the earlier of
(i) the consummation of an Initial Business Combination and (ii) 24 months from
the date of the final prospectus relating to the IPO; provided that such
termination shall not relieve the undersigned from liability for any breach of
this letter agreement prior to its termination.

 

6.        This letter agreement shall be governed by and interpreted and
construed in accordance with the laws of the State of New York applicable to
contracts formed and to be performed entirely within the State of New York,
without regard to the conflicts of law provisions thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.

 

7.        No term or provision of this letter agreement may be amended, changed,
waived, altered or modified except by written instrument executed and delivered
by the party against whom such amendment, change, waiver, alteration or
modification is to be enforced.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first set forth above.

 

 

 

FLAT RIDGE INVESTMENTS LLC

 

 

 

 

 

 

 

By:

  /s/ David A. Minella

 

Name:  David A. Minella

 

Title:    Managing Member

 

 

 

 

LLM STRUCTURED EQUITY FUND L.P.

 

 

 

 

 

 

By:

   /s/ Patrick J. Landers

 

Name: Patrick J. Landers

 

Title:

 

 

 

 

LLM INVESTORS L.P.

 

 

 

 

By:

  /s/ Patrick J. Landers

 

Name:  Patrick J. Landers

 

Title:

 

 

 

 

CAPITAL MANAGEMENT SYSTEMS,
INC.

 

 

 

 

By:

   /s/ Richard A. Mitchell

 

Name: Richard A. Mitchell

 

Title:   V.P.

 

 

 

 

/s/ David A. Minella

 

David A. Minella

 

 

 

 

/s/ Patrick J. Landers

 

Patrick J. Landers

 

 

 

 

/s/ James J. Cahill

 

James J. Cahill

 

 

 

 

/s/ Michael P. Castine

 

Michael P. Castine

 

 

 

 

/s/ William Cvengros

 

William Cvengros

 

 

 

 

/s/ Michael Downey

 

Michael Downey

 

 

[Signature Page to Right of First Review Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Daniel Gressel

 

Daniel Gressel

 

 

 

 

/s/ William Landman

 

William Landman

 

 

 

 

/s/ John Merchant

 

John Merchant

 

 

ACCEPTED AND AGREED:

 

 

 

Prospect Acquisition Corp.

 

 

 

By:

     /s/ David A. Minella

 

 

David A. Minella, Chief Executive Officer

 

 

 

[Signature Page to Right of First Review Agreement (cont.)]

 

--------------------------------------------------------------------------------

 